                                         Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 1 of 37




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MOISES GOMEZ-GASCA,                               CASE NO. 19-CV-2359-YGR
                                   9                   Plaintiff,                          ORDER GRANTING MOTION FOR FINAL
                                                                                           APPROVAL OF CLASS ACTION SETTLEMENT;
                                  10             vs.                                       GRANTING MOTION FOR ATTORNEYS’ FEES,
                                                                                           COSTS, AND SERVICE AWARDS; JUDGMENT
                                  11     FUTURE AG MANAGEMENT, INC., ET AL.,
                                                                                           Dkt. Nos. 62, 64
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          The Court previously granted a motion for preliminary approval of the Class Action
                                  15   Settlement between plaintiff Moises Gomez-Gasca, on behalf of the putative settlement class, and
                                  16   defendants Future Ag Management, Inc., Elias Perez Chavez, Camarillo Berry Farms, L.P., Future
                                  17   Harvesters and Packers, Inc., and Blazer Wilkinson, L.P. on April 21, 2020. (Dkt. No. 59.) As
                                  18   directed by the Court’s preliminary approval order, on July 21, 2020, plaintiff filed his unopposed
                                  19   motion for attorneys’ fees, costs, and service awards. (Dkt. No. 62.) Thereafter, plaintiff filed their
                                  20   unopposed motion for final settlement approval on July 31, 2020. (Dkt. No. 64.) The Court held a
                                  21   hearing and took arguments from the parties on October 20, 2020.
                                  22          Having considered the motion briefing, the terms of the Settlement Agreement, the
                                  23   objections and response thereto, the arguments of counsel, and the other matters on file in this
                                  24   action, the Court GRANTS the motion for final approval. The Court finds the settlement fair,
                                  25   adequate, and reasonable. The provisional appointments of the class representative and class
                                  26   counsel are confirmed.
                                  27          The Motion for Attorneys’ Fees, Costs, and Incentive Awards is GRANTED. The Court
                                  28   ORDERS that class counsel shall be paid $106,000.00 in attorneys’ fees and up to $9,000.00 in
                                            Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 2 of 37




                                   1   litigation costs, and class representative and named plaintiff Moises Gomez-Gasca shall be paid a

                                   2   $10,000.00 incentive award.

                                   3   I.      BACKGROUND

                                   4           A.     Procedural History

                                   5           Plaintiff filed the putative class action complaint on May 1, 2019 against defendants alleging

                                   6   violation of federal and state laws regarding wages and reimbursement of employment-related

                                   7   expenses with respect to agricultural workers brought to work picking berries under the H-2A

                                   8   agricultural guest workers program. Plaintiff’s amended complaint alleges claims under the Fair

                                   9   Labor Standards Act (FLSA), 29 U.S.C. § 206(a), and California Labor Code §§ 201, 1182.11-

                                  10   1182.13, and 1197, and Wage Order 14, as well as violation of the California Unfair Competition

                                  11   Law, Business and Professions Code § 17200 et seq. (UCL). (Dkt. No. 39.)

                                  12           The parties reached a settlement prior to class certification with the assistance of an
Northern District of California
 United States District Court




                                  13   experienced mediator the Hon. Bonnie Sabraw (Ret.), at a mediation held November 19, 2019, and

                                  14   signed a memorandum of understanding regarding the terms of the class settlement. Thereafter, the

                                  15   parties worked cooperatively to draft and sign the long form settlement. (Dkt. No. 56-1, Morton

                                  16   Decl., at ¶5.) The Settlement Agreement, attached hereto as Exhibit A, defines the class as:

                                  17           all individuals employed by Future Ag Management Inc. pursuant to Job Order
                                               Number CA-15279712, under the terms of an H-2A visa, for the period of
                                  18           employment from May 15, 2017 through November 15, 2017 (the “Class
                                               Period”).
                                  19

                                  20   (“the Settlement Class”). In its preliminary approval order, the Court conditionally certified the

                                  21   Settlement Class and provisionally appointed Dawson Morton and Santos Gomez of Law Offices of

                                  22   Santos Gomez as Class Counsel and plaintiff Moises Gomez-Gasca class representative, and Atticus

                                  23   Administration, LLC as the class administrator. (Dkt. No. 59 at 4.)

                                  24           B.     Terms of the Settlement Agreement

                                  25           Under the terms of the Settlement Agreement, defendant will pay $355,000.00 into a

                                  26   common settlement fund—a $175,000 payment by the Camarillo defendants and a $180,000

                                  27   payment by the Future Ag defendants—without admitting liability. This amount includes attorneys’

                                  28   fees and costs, the cost of class notice and settlement administration, the class representative’s
                                                                                          2
                                         Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 3 of 37




                                   1   service award. It does not include payments for defendants’ share of payroll taxes, to be paid

                                   2   entirely by Future Ag Defendants, on the portion of settlement benefits allocated to wages, per the

                                   3   terms of the Settlement Agreement at paragraph 2.7.

                                   4                  1.     Attorneys’ Fees and Costs

                                   5          Under the Settlement Agreement, Plaintiff's counsel agreed to seek up to $106,000.00 in

                                   6   attorneys’ fees and no more than $15,000.00 in litigation costs. The common settlement fund also

                                   7   includes a provision for up to $10,000.00 to be paid to plaintiff Moises Gomez-Gasca as an incentive

                                   8   award in exchange for a general release of all claims against defendant.

                                   9                  2.     Class Relief

                                  10          After deductions from the common fund for fees, costs, and service incentive awards,

                                  11   approximately $213,500.00 will remain to be distributed among the participating class members.

                                  12   Class members will be paid according to pro rata share of the net settlement amount based on the
Northern District of California
 United States District Court




                                  13   number of workweeks in which the class member performed work during the Class Period in Job

                                  14   Order Number CA-15279712, as a proportion of all such workweeks of the Settlement Class

                                  15   Members during Class Period.

                                  16          Dividing this amount across the 88 participating class members yields an average recovery of

                                  17   approximately $2,426.14 per class member. (Declaration of Christopher Longley, Class

                                  18   Administrator, Dkt. No. 64-3, ¶ 12.) The Agreement provides that no amount will revert to

                                  19   defendants.

                                  20                  3.     Cy Pres/Remainder

                                  21          The Settlement Agreement provides that the Settlement Administrator will use a reliable and

                                  22   secure method for ensuring that the payments are delivered to the Settlement Class Member. The

                                  23   Parties agree that the Settlement Administrator may wire funds to the Settlement Class Members’

                                  24   specified bank account, Western Union, Sigue Money Transfer, payments into the Mexican

                                  25   Telegrafos system, or other methods requested by the Settlement Class Member that are equally

                                  26   reliable and secure. Settlement Class Members who reside in the United States at the time the

                                  27   Settlement Administrator issues the payments may request to have the payments issued to them by

                                  28   check mailed to their address in the United States. Settlement Class Members will have three
                                                                                        3
                                             Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 4 of 37




                                   1   hundred sixty (360) days from the date that the Defendants fully fund the settlement to receive their

                                   2   settlement payments. (Settlement Agreement ¶ 3.14.) In the event that there are funds remaining

                                   3   from the Fund that are not claimed by Settlement Class Members, such funds shall be paid to the cy

                                   4   pres recipient, Food Bank of Monterey County, within thirty (30) days of the last day for the

                                   5   Settlement Administrator to issue payments to the Settlement Class Members. (Id. ¶ 3.15.) In

                                   6   exchange for the settlement awards, class members will release claims against defendants as set forth

                                   7   in the Settlement Agreement at section 8.

                                   8            C.     Class Notice and Claims Administration

                                   9            Class members were given until September 22, 2020, to object to or exclude themselves from

                                  10   the Settlement Agreement. Out of 88 total class members no class member filed an objection to or a

                                  11   request to opt out of the Settlement Class, timely or otherwise. (Supp. Longley Decl., Dkt, No. 70-1,

                                  12   ¶ 4.)
Northern District of California
 United States District Court




                                  13   II.      FINAL APPROVAL OF SETTLEMENT

                                  14            A.     Legal Standard

                                  15            A court may approve a proposed class action settlement of a certified class only “after a

                                  16   hearing and on finding that it is fair, reasonable, and adequate,” and that it meets the requirements

                                  17   for class certification. Fed. R. Civ. P. 23(e)(2). In reviewing the proposed settlement, a court need

                                  18   not address whether the settlement is ideal or the best outcome, but only whether the settlement is

                                  19   fair, free of collusion, and consistent with plaintiff’s fiduciary obligations to the class. See Hanlon v.

                                  20   Chrysler Corp., 150 F.3d at 1027. The Hanlon court identified the following factors relevant to

                                  21   assessing a settlement proposal: (1) the strength of the plaintiff’s case; (2) the risk, expense,

                                  22   complexity, and likely duration of further litigation; (3) the risk of maintaining class action status

                                  23   throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery completed and

                                  24   the stage of the proceeding; (6) the experience and views of counsel; (7) the presence of a

                                  25   government participant; and (8) the reaction of class members to the proposed settlement. Id. at

                                  26   1026 (citation omitted); see also Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir.

                                  27   2004). Settlements that occur before formal class certification also “require a higher standard of

                                  28   fairness.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458 (9th Cir. 2000). In reviewing such
                                                                                          4
                                         Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 5 of 37




                                   1   settlements, in addition to considering the above factors, a court also must ensure that “the

                                   2   settlement is not the product of collusion among the negotiating parties.” In re Bluetooth Headset

                                   3   Prods. Liab. Litig., 654 F.3d 935, 946-47 (9th Cir. 2011).]

                                   4          B.      Analysis

                                   5                  1.      The Settlement Class Meets the Prerequisites for Certification

                                   6          As the Court found in its order granting preliminary approval and conditional certification of

                                   7   the settlement class herein, the prerequisites of Rule 23 have been satisfied purposes of certification

                                   8   of the Settlement Class. (See Dkt. No. 59.)

                                   9                  2.      Adequacy of Notice

                                  10          A court must “direct notice [of a proposed class settlement] in a reasonable manner to all

                                  11   class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1). “The class must be

                                  12   notified of a proposed settlement in a manner that does not systematically leave any group without
Northern District of California
 United States District Court




                                  13   notice.” Officers for Justice v. Civil Serv. Comm'n, 688 F.2d 615, 624 (9th Cir. 1982). Adequate

                                  14   notice requires: (i) the best notice practicable; (ii) reasonably calculated, under the circumstances, to

                                  15   apprise the Class members of the proposed settlement and of their right to object or to exclude

                                  16   themselves as provided in the settlement agreement; (iii) reasonable and constitute due, adequate,

                                  17   and sufficient notice to all persons entitled to receive notice; and (iv) meet all applicable

                                  18   requirements of due process and any other applicable requirements under federal law. Phillips

                                  19   Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985). Due process requires “notice reasonably

                                  20   calculated, under all the circumstances, to apprise interested parties of the pendency of the action

                                  21   and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Tr.

                                  22   Co., 339 U.S. 306, 314 (1950).

                                  23          The Court found the parties’ proposed notice procedures provided the best notice practicable

                                  24   and reasonably calculated to apprise Class members of the settlement and their rights to object or

                                  25   exclude themselves. (Dkt. No. 59 at ¶ 5.) Following the Court’s preliminary approval and

                                  26   conditional certification of the settlement, the Class Administrator, on May 22, 2020, the Notice was

                                  27   mailed to all 88 Class Members. (Longley Decl. ¶¶ 4-5.) As of July 30, 2020, no notices have been

                                  28   returned as undeliverable. (Id.) In addition, on May 27, 2020, Atticus sent a message in Spanish via
                                                                                          5
                                         Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 6 of 37




                                   1   WhatsApp to 17 Class Members for whom WhatsApp numbers were received from counsel. (Id. at ¶

                                   2   6.) Six of the messages were successfully delivered. (Id.) Atticus had an additional 44 interactions

                                   3   with class members, including phone calls, and 18 WhatsApp communications. (Longley Decl. ¶ 8.)

                                   4   Also on May 22, 2020, Atticus launched the settlement website www.litigiofuturo.com. (Id. at ¶ 7.)

                                   5   The website has remained continuously operational since that date and continues to be accessible as

                                   6   of the date of this filing. (Id.) The URL was printed in the mailed Notice and referenced in the

                                   7   WhatsApp message. (Id.) Additionally, class counsel has fielded telephone calls, emails, and

                                   8   messages from at least 19 class members. (Third Morton Decl., Dkt. No. 64-1, at ¶ 4.)

                                   9          Based upon the foregoing, the Court finds that the Settlement Class has been provided

                                  10   adequate notice.

                                  11                  3. The Settlement Is Fair And Reasonable

                                  12          As the Court previously found in its order granting preliminary approval, the Hanlon
Northern District of California
 United States District Court




                                  13   indicate the settlement here is fair and reasonable and treats class members equitably relative to

                                  14   one another. (Dkt. No. 59 at 3.)

                                  15          The reaction of the class was overwhelmingly positive. The Settlement Administrator

                                  16   received no objections or opt-outs as of the September 22, 2020 deadline. “[T]he absence of a

                                  17   large number of objections to a proposed class action settlement raises a strong presumption that

                                  18   the terms of a proposed class settlement action are favorable to the class members.” In re

                                  19   Omnivision Techs., Inc., 559 F.Supp.2d 1036, 1043 (N.D. Cal. 2008) (citation omitted); see also

                                  20   Churchill Vill., 361 F.3d at 577 (holding that approval of a settlement that received 45 objections

                                  21   (0.05%) and 500 opt-outs (0.56%) out of 90,000 class members was proper).

                                  22          In its preliminary approval order, the Court approved the proposed plan pro rata allocation

                                  23   based on the number of workweeks the class member performed work during the Class Period in

                                  24   Job Order Number CA-15279712, as a proportion of all such workweeks of the Settlement Class

                                  25   Members during Class Period. (Dkt. No. 59 at 3.) Plaintiff now proposes to modify the

                                  26   distribution slightly to increase the awards to four class members who worked six weeks or less,

                                  27   whose distribution amounts on a workweek basis are between $387.11 and $774.02. (Longley

                                  28   Decl. at ¶ 11(c).) Plaintiff proposes to raise those amounts to ensure they receive at least a
                                                                                         6
                                          Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 7 of 37




                                   1   minimum award of $868.29 which would provide full FLSA unpaid wages for their travel

                                   2   expenses and liquidated damages. The cost to raise the payments to the four class members so

                                   3   each received $868.24 is a total of $1,253.50. Plaintiff proposes that a portion of the savings from

                                   4   a lower costs request be used to raise the payment to these four class members while the remaining

                                   5   savings be apportioned to raise all class members payments on a pro rata basis based on the

                                   6   number of work weeks each worked.

                                   7          The Court finds this revised plan of allocation to be fair and reasonable and to treat class

                                   8   members equitably and therefore approves the revised plan of allocation.

                                   9                  4.      Certification Is Granted and the Settlement Is Approved

                                  10          After reviewing all of the required factors, the Court finds the Settlement Agreement to be

                                  11   fair, reasonable, and adequate, and certification of the Settlement Class as defined therein to be

                                  12   proper. The cy pres recipient, Food Bank of Monterey County, is APPROVED.
Northern District of California
 United States District Court




                                  13   III.   MOTION FOR ATTORNEYS’ FEES, COSTS, AND CLASS REPRESENTATIVE AWARDS

                                  14          Attorneys’ fees and costs may be awarded in a certified class action under Federal Rule of

                                  15   Civil Procedure 23(h). Such fees must be found “fair, reasonable, and adequate” in order to be

                                  16   approved. Fed. R. Civ. P. 23(e); Staton v. Boeing Co., 327 F.3d 938, 963 (9th Cir. 2003). To “avoid

                                  17   abdicating its responsibility to review the agreement for the protection of the class, a district court

                                  18   must carefully assess the reasonableness of a fee amount spelled out in a class action settlement

                                  19   agreement.” Id. at 963. “[T]he members of the class retain an interest in assuring that the fees to be

                                  20   paid class counsel are not unreasonably high,” since unreasonably high fees are a likely indicator

                                  21   that the class has obtained less monetary or injunctive relief than they might otherwise. Id. at 964.

                                  22          Class counsel requests an attorney fee award of $106,000.00. Based on the detailed time

                                  23   records submitted by counsel, the attorneys’ fees sought amount to 30% of the settlement fund, or

                                  24   a negative lodestar multiplier of .75 of counsel’s lodestar of $140,806.25. Defendants do not

                                  25   oppose the fee request.

                                  26          The Court analyzes an attorneys’ fee request based on either the “lodestar” method or a

                                  27   percentage of the total settlement fund made available to the class, including costs, fees, and

                                  28   injunctive relief. Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002). The Ninth
                                                                                          7
                                         Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 8 of 37




                                   1   Circuit encourages courts to use another method as a cross-check in order to avoid a “mechanical

                                   2   or formulaic approach that results in an unreasonable reward.” In re Bluetooth, 654 F.3d at 944–

                                   3   45 (citing Vizcaino, 290 F.3d at 1050–51.)

                                   4          Under the lodestar approach, a court multiplies the number of hours reasonably expended

                                   5   by the reasonable hourly rate. Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016) (“[A] court

                                   6   calculates the lodestar figure by multiplying the number of hours reasonably expended on a case

                                   7   by a reasonable hourly rate. A reasonable hourly rate is ordinarily the ‘prevailing market rate [] in

                                   8   the relevant community.’”). Under the percentage-of-the-fund method, courts in the Ninth Circuit

                                   9   “typically calculate 25% of the fund as the ‘benchmark’ for a reasonable fee award, providing

                                  10   adequate explanation in the record of any ‘special circumstances’ justifying a departure.” In re

                                  11   Bluetooth, 654 F.3d at 942 (citing Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d

                                  12   1301, 1311 (9th Cir. 1990)). The benchmark should be adjusted when the percentage recovery
Northern District of California
 United States District Court




                                  13   would be “either too small or too large in light of the hours devoted to the case or other relevant

                                  14   factors.” Six (6) Mexican Workers, 904 F.2d at 1311. When using the percentage-of-recovery

                                  15   method, courts consider a number of factors, including whether class counsel “ ‘achieved

                                  16   exceptional results for the class,’ whether the case was risky for class counsel, whether counsel's

                                  17   performance ‘generated benefits beyond the cash settlement fund,’ the market rate for the

                                  18   particular field of law (in some circumstances), the burdens class counsel experienced while

                                  19   litigating the case (e.g., cost, duration, foregoing other work), and whether the case was handled

                                  20   on a contingency basis.” In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 954-55 (9th Cir.

                                  21   2015) (quoting Vizcaino, 290 F.3d at 1047-50. “[T]he most critical factor [in determining

                                  22   appropriate attorney’s fee awards] is the degree of success obtained.” Hensley v. Eckerhart, 461

                                  23   U.S. 424, 436 (1983).

                                  24          Using the percentage of the fund method, with the lodestar as a cross-check, the Court

                                  25   finds the attorneys’ fees sought to be reasonable. Plaintiff seeks a fee award equal to 30% of the

                                  26   Gross Settlement Amount. While a 25 percent award is the “benchmark” for attorneys’ fees,

                                  27   district courts may adjust this figure. Six (6) Mexican Workers v. Arizona Citrus Growers, 904

                                  28   F.2d 1301, 1311 (9th Cir. 1990). Under the circumstances here, based on the strength of the
                                                                                         8
                                          Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 9 of 37




                                   1   recovery and the lodestar cross-check on the amount, the Court finds that an award at 30% of the

                                   2   gross settlement amount appropriate.

                                   3          The lodestar fees are $91,531.25 for attorney Dawson Morton and $49,275 for attorney

                                   4   Santos Gomez. (Third Morton Decl., Dkt. No. 62-2, at ¶ 7; Gomez Decl., Dkt. No. 62-5, at ¶ 5.)

                                   5   Plaintiff’s attorneys expended under 200 hours. (Gomez Decl. at ¶ 5 [65.7 hours]; Morton Decl. at

                                   6   ¶ 7 [126.25 hours].) Class Counsel seeks $750 per hour for Santos Gomez a 1993 graduate and

                                   7   $725 per hour for Dawson Morton a 1999 graduate. (Gomez Decl. at ¶ 2; Third Morton Decl. at ¶

                                   8   6.) Both attorneys are bilingual and have over twenty years of experience representing migrant

                                   9   and seasonal farm laborers. (Gomez Decl. at ¶ 3; Third Morton Decl. at ¶¶ 3-5.) These rates are

                                  10   appropriate in the San Francisco Bay Area legal community and are well supported by case law

                                  11   from the Northern District. The Court finds that the hours claimed were reasonably incurred and

                                  12   that the rates charged are reasonable and commensurate with those charged by attorneys with
Northern District of California
 United States District Court




                                  13   similar experience in the market. The Court also finds that Class Counsel represented their clients

                                  14   with skill and diligence and obtained an excellent result for the class, taking into account the

                                  15   possible outcomes and risks of proceeding trial.

                                  16          Based on the foregoing, the Court finds an award of attorneys’ fees in the amount of

                                  17   $106,000.00 to be fair, reasonable, and adequate.

                                  18          B.      Costs Award

                                  19          Class counsel is entitled to reimbursement of reasonable out-of-pocket expenses. Fed. R.

                                  20   Civ. P. 23(h); see Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994) (holding that attorneys may

                                  21   recover reasonable expenses that would typically be billed to paying clients in non-contingency

                                  22   matters). Costs compensable under Rule 23(h) include “nontaxable costs that are authorized by

                                  23   law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). Here, class counsel seeks reimbursement

                                  24   of litigation expenses, and provides records documenting that claim, for the amount of $8,622.41.

                                  25   The Court finds the requested amount to be reasonable, fair, and adequate.

                                  26          C.      Incentive Award

                                  27          The district court must evaluate named plaintiff’s requested award using relevant factors

                                  28   including “the actions the plaintiff has taken to protect the interests of the class, the degree to
                                                                                          9
                                         Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 10 of 37




                                   1   which the class has benefitted from those actions . . . [and] the amount of time and effort the

                                   2   plaintiff expended in pursuing the litigation.” Staton, 327 F.3d at 977. “Such awards are

                                   3   discretionary . . . and are intended to compensate class representatives for work done on behalf of

                                   4   the class, to make up for financial or reputational risk undertaken in bringing the action, and,

                                   5   sometimes, to recognize their willingness to act as a private attorney general.” Rodriguez v. West

                                   6   Publishing Corp., 563 F.3d 948, 958-959 (9th Cir. 2009). The Ninth Circuit has emphasized that

                                   7   district courts must “scrutiniz[e] all incentive awards to determine whether they destroy the

                                   8   adequacy of the class representatives.” Radcliffe v. Experian Info. Solutions, 715 F.3d 1157, 1163

                                   9   (9th Cir. 2013).

                                  10          Here, the plaintiff came forward to represent the interests of 87 others. Plaintiff was a

                                  11   temporary agricultural worker and undertook significant risk in bringing this litigation. Plaintiff

                                  12   exposed himself to significant threat of retaliation and experienced a personal visit asking him to
Northern District of California
 United States District Court




                                  13   drop the case and stop causing problems. (Gomez-Gasca Decl. at ¶ 9.) Plaintiff submits a

                                  14   declaration attesting that he devoted in excess of fifty hours in support of the litigation. (Gomez-

                                  15   Gasca Decl. at ¶ 11.)

                                  16          Plaintiff seeks an incentive award of $10,000. This amount is justified based on the size of

                                  17   the Gross Settlement Amount, the average amount of settlement benefits per class member, the

                                  18   risk and burden of litigation, and the amount of time devoted by Plaintiff to this case, including

                                  19   communicating with class members about the suit and the settlement and participating in an all-

                                  20   day mediation which led to the settlement. (Morton Decl. at ¶10; Gomez-Gasca Decl., Dkt. No.

                                  21   62-7, at ¶¶ 4-8.) The average settlement payment, as calculated by the Administrator, in this case

                                  22   is $2,426. Especially in light of the results achieved, the risks plaintiff assumed, and the results he

                                  23   obtained for all class members, the service award payment plaintiff requests is reasonable. Thus,

                                  24   the Court approves the requested service award payment for plaintiff Moises Gomez-Gasca.

                                  25   IV.    CONCLUSION

                                  26          Based upon the foregoing, the motion for final approval of class settlement is GRANTED.

                                  27   The motion for attorneys’ fees, costs, and service awards is GRANTED.

                                  28
                                                                                         10
                                         Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 11 of 37




                                   1           Without affecting the finality of this order in any way, the Court retains jurisdiction of all

                                   2   matters relating to the interpretation, administration, implementation, effectuation and enforcement

                                   3   of this order and the Settlement.

                                   4           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that final judgment is ENTERED in

                                   5   accordance with the terms of the Settlement, the Order Granting Preliminary Approval of Class

                                   6   Action Settlement filed on April 21, 2020, and this order. This document will constitute a final

                                   7   judgment (and a separate document constituting the judgment) for purposes of Rule 58, Federal

                                   8   Rules of Civil Procedure.

                                   9           Plaintiff shall file a status report regarding the distribution to class members and any proposal

                                  10   regarding the need for a second distribution no later than May 7, 2021. The Court SETS a

                                  11   compliance deadline on May 14, 2021, on the Court’s 9:01 a.m. calendar to verify timely filing of

                                  12   that status report.
Northern District of California
 United States District Court




                                  13           Plaintiff shall file a post-distribution accounting in accordance with this District’s Procedural

                                  14   Guidance for Class Action Settlements no later than January 21, 2022. The Court SETS a

                                  15   compliance deadline on January 28, 2022, on the Court’s 9:01 a.m. calendar to verify timely filing

                                  16   of the post-distribution accounting.

                                  17           IT IS SO ORDERED.

                                  18           This terminates Docket Nos. 62 and 64.

                                  19
                                       Dated: October 20, 2020
                                  20                                                               YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 12 of 37




                      EXHIBIT A
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 13 of 37




 1
     Dawson Morton, Esq. SBN: 320811
 2   Santos Gomez, Esq. SBN 72741
 3   LAW OFFICES OF SANTOS GOMEZ
     1003 Freedom Boulevard
 4   Watsonville, CA 95076
 5   Telephone: (831) 228-1560
     Facsimile: (831) 228-1542
 6   Email: dawson@lawofficesofsantosgomez.com
 7          santos@lawofficesofsantosgomez.com

 8   Attorneys for Plaintiff Moises Gomez-Gasca
 9
10   Michael C. Saqui, Esq., SBN: 147853
11   Jennifer M. Schermerhorn, Esq., SBN: 225070
     Rebecca A. Hause-Schultz, Esq., SBN: 292252
12   DOWLING AARON INCORPORATED
13   1410 Rocky Ridge Drive, Suite 330
     Roseville, California 95661
14   Telephone: (916) 782-8555
15   Facsimile: (916) 782-8565
     Email: jschermerhorn@laborcounselors.com
16           rhause-schultz@laborcounselors.com
17
     Attorneys for Defendants: Camarillo Berry Farms, LP and Blazer Wilkinson LP
18
19   Terrence O’Connor, Esq., SBN: 88004
     Anna C. Toledo, Esq., SBN: 246636
20   NOLAND HAMERLY ETIENNE HOSS
21   333 Salinas Street
     P. O. Box 2510
22   Salinas, California 93902-2510
23   Telephone: (831) 424-1414
     Facsimile: (831) 424-1975
24   Email: toconnor@nheh.com
25          atoledo@nheh.com

26   Attorneys for Defendants: Future Ag Management, Inc., Elias Perez Chavez, and
27   Future Harvesters and Packers, Inc.

28
     Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
     Class Action Settlement Agreement and Release of Claims                         1
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 14 of 37




 1                      IN THE UNITED STATES DISTRICT COURT
 2                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                       SAN JOSE DIVISION
 4
 5    MOISES GOMEZ-GASCA, and                             Case No.: 19-CV-02359-YGR
      others similarly situated ,
 6                                                        CLASS ACTION SETTLEMENT
 7                                        Plaintiffs,     AND RELEASE OF CLAIMS
              vs.
 8                                                        Judge: Honorable Yvonne Gonzalez
 9    FUTURE AG MANAGEMENT INC.,                          Rogers
      ELIAS PEREZ CHAVEZ, and
10    CAMARILLO BERRY FARMS,                              Conference Hearing: February 24, 2020
11    LLC.,                                               Jury Trial: December 7, 2020

12                                     Defendants.
13
14          This Settlement Agreement and Release of Claims (“Agreement”) is entered
15   into by and between Moises Gomez-Gasca individually and with respect to claims
16   brought by him on behalf of others similarly situated (“Plaintiff”), and Future Ag
17   Management, Inc., Elias Perez Chavez, Future Harvesters and Packers, Inc.
18   (collectively the “Future Ag Defendants”), and Camarillo Berry Farms LP and Blazer
19   Wilkinson LP (collectively the “Camarillo Defendants”).                       As used here,
20   “Defendants” refers to all defendants collectively, and “Parties” refers to Plaintiff
21   and Defendants, collectively.
22   1.     RECITALS
23          This Agreement is entered into based upon the following facts and
24   circumstances:
25          1.1     On May 1, 2019, Moises Gomez-Gasca (“Named Plaintiff”) filed a
26   lawsuit, assigned case number 4:19-cv-2359-YGR, on behalf of himself and on
27   behalf of similarly situated employees for alleged violations of (1) Fair Labor
28   Standards Act (FLSA) minimum wage, (2) California minimum wage, (3) California
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                                 2
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 15 of 37




 1   overtime premiums, (4) breach of contract, (5) indemnification for work related
 2   expenses, (6) waiting time penalties, and (7) unlawful and unfair business practices.
 3   In the Complaint, Plaintiff named Future Ag Management, Inc. as the farm labor
 4   contractor that directly employed Plaintiff and the similarly situated employees,
 5   Elias Perez-Chavez as the operator of and individual personally financially involved
 6   in Future Ag Management, and Camarillo Berry Farms LP as the joint employers
 7   and/or client employers pursuant to Cal. Lab. Code § 2810.3.
 8         1.2     Plaintiff was subsequently granted leave to amend and filed his First
 9   Amended Complaint on October 10, 2019. In his First Amended Complaint, Plaintiff
10   named two additional defendants Future Harvesters and Packers Inc. as the alleged
11   partner company of Future Ag Management Inc., and Blazer Wilkinson as an alleged
12   partner company of Camarillo Berry Farms LP.
13         1.3     The Parties have engaged in written discovery and the production of
14   documents including payroll records, time cards and invoices. Plaintiff and
15   Defendants have analyzed those records                   and performed additional informal
16   investigation of the claims and assessed the strengths and weaknesses of factual and
17   legal bases for the claims and defenses thereto.
18         1.4     On November 19, 2019, the Parties engaged in arms-length negotiations
19   during a mediation before Honorable Bonnie Sabraw. During mediation the Parties
20   exchanged information to assist in determining a realistic settlement range. With the
21   mediator’s assistance, the Parties reached agreement on all claims raised in the
22   operative Complaint.
23         1.5     The Parties have agreed to resolve this matter on the terms set forth
24   herein, subject to preliminary and final approval of the Agreement by the Court. In
25   the event that the Agreement is not approved by the Court, the Agreement shall be
26   of no force or effect. In such event, nothing in the Agreement shall be used by
27   or construed against any Party, and the Parties reserve their respective rights as to
28   all claims and defenses thereto.
     Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
     Class Action Settlement Agreement and Release of Claims                                 3
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 16 of 37




 1          1.6     The Parties agree that the filing of the Agreement is for settlement
 2   purposes only and if, for any reason, the settlement is not approved, the Agreement
 3   will be of no force or effect. In such event, nothing in the Agreement shall be used
 4   or construed by or against any Party as a determination, admission, or concession of
 5   any issue of law or fact in the Action; and the Parties do not waive, and instead
 6   expressly reserve, their respective rights with respect to the prosecution and defense
 7   of the Action as if the Agreement never existed.
 8   2.     DEFINITIONS
 9          As used in the Agreement, the terms below are defined as follows:
10          2.1     “Action” means the civil action pending in the United States District Court, Northern
11   District of California, San Jose Division, titled Moises Gomez-Gasca v. Future Ag
12   Management, Inc. et al, case number 4:19-cv-02359-YGR.
13          2.2     “Class Counsel” or “Plaintiff’s Counsel” means the attorneys of record
14   for Plaintiff and aggrieved employees as listed below:
15                            Dawson Morton (Cal. SBN 320811)
16                            Santos Gomez (Cal. SBN 172741)
17                            Law Offices of Santos Gomez
18                            1003 Freedom Boulevard
19                            Watsonville, CA 95076
20                            Phone: (831) 228-1560
21                            dawson@lawofficesofsantosgomez.com
22                            santos@lawofficesofsantosgomez.com
23          2.3     “Class Representative” or “Plaintiff” mean Moises Gomez-Gasca.
24          2.4     “Court” means the District Court for the Northern District of California,
25   San Jose Division, in which this Action was commenced and is pending.
26          2.5     “Defendants” means the Future Ag Defendants (Future Ag
27   Management, Inc., Elias Perez Chavez and Future Harvesters and Packers, Inc.) and
28   Camarillo Defendants (Camarillo Berry Farms LP and Blazer Wilkinson).
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                                         4
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 17 of 37




 1         2.6     “Effective Date” means the date by which all of the following have
 2   occurred: (1) Granting of final approval of the Agreement by the Court with Entry
 3   of Judgment by the Court if there are no objections; (2) If there are objections,
 4   expiration of the time for the filing or noticing of any appeal from the Judgment; and
 5   (3) If a writ or appeal from that Judgment is filed and then ultimately denied or
 6   dismissed, the date the Ninth Circuit Court of Appeals or the United States Supreme
 7   Court has rendered a final judgement on the writ or appeal affirming the Court’s
 8   final approval of the Settlement without material modification.
 9         2.7     “Gross Settlement Amount” means the amount of three hundred fifty
10   five thousand dollars ($355,000.00) to be paid by Defendants pursuant to this
11   Agreement, as allocated in section 3.2 and 3.3 below. The following payments will
12   be made from the Gross Settlement Amount: (1) the cost of settlement
13   administration; (2) the amount of attorney’s fees and litigation costs awarded to
14   Class Counsel; (3) the amount of Service Payment awarded to Plaintiff; and (4)
15   settlement benefits to Settlement Class Members who do not exclude themselves
16   from the Agreement. The Gross Settlement Amount does not include payments for
17   Defendants’ share of payroll taxes, to be paid entirely by Future Ag Defendants, on
18   the portion of settlement benefits allocated to wages.
19         2.8     “Net Settlement Amount” is defined in Section 3.11 below.
20         2.9     “Notice Packet” means the “Notice of Proposed Class Action
21   Settlement and Hearing” and the “Estimated Individual Settlement Allocation Form”
22   further described in Section 5.2 below that will be sent out by the Settlement
23   Administrator to the Settlement Class Members.
24         2.10 “Parties” means the Plaintiff and Defendants.
25         2.11 “Release Period” means the period from May 15, 2017 through
26   November 15, 2017.
27         2.12 “Settlement” or “Agreement” means this Joint Class Action Settlement
28   and Release of Claims.
     Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
     Class Action Settlement Agreement and Release of Claims                             5
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 18 of 37




 1          2.13 “Settlement Administrator” means Atticus Administration, LLC. The
 2   Settlement Administrator will be responsible for the administration of the settlement
 3   fund, as defined in Section 3, and all related matters, and whose duties shall include,
 4   but may not be limited to: giving notice of the settlement to the Settlement Class
 5   Members; calculating and paying the amounts due to Settlement Class Members,
 6   Plaintiff, and Class Counsel under the Agreement; providing settlement payments
 7   inclusive of IRS forms W-2s and 1099s if required by law; certification of
 8   completion of notice and payment processes to the Court; and establishing and
 9   administering a Qualified Settlement Fund (“QSF”) account to hold and distribute
10   the Fund, as described in Section 3 below. Interest accruing to that account between
11   the time of payment(s) required by Section 3 below and the time funds are distributed
12   shall be added to the Net Settlement Fund.
13          2.14 “Settlement Class,” “Settlement Class Members” or “Class Members”
14   means all individuals employed by Future Ag Management Inc. pursuant to Job
15   Order Number CA-15279712, under the terms of an H-2A visa, for the period of
16   employment from May 15, 2017 through November 15, 2017. The total number of
17   Settlement Class Members is estimated to be eighty-eight (88) employees. However,
18   the Parties understand and agree that there may be fluctuation in the final number
19   due to varying circumstances. Should the final number of Settlement Class Members
20   exceed one hundred (100) employees, the Parties shall meet and confer regarding
21   the scope and inclusion of the additional Settlement Class Members and the need to
22   increase the overall settlement fun.
23   3.     TERMS OF SETTLEMENT
24          3.1     Settlement Fund.            The claims of Plaintiff and Settlement Class
25   Members are settled and in consideration, Defendants shall pay a total gross
26   settlement amount of three hundred and fifty-five thousand dollars ($355,000.00)
27   (hereinafter “the Fund.”).
28
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                             6
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 19 of 37




 1           3.2   Payment by the Camarillo Defendants. The Camarillo Defendants
 2   shall pay a gross settlement amount of one hundred and seventy-five thousand
 3   dollars ($175,000.00), inclusive of payments to Named Plaintiff, the Class fees,
 4   litigation costs, third party administration, and expenses (hereinafter “Camarillo
 5   Fund”). The Camarillo Defendants shall pay the Camarillo Fund within twenty (20)
 6   days of Final Approval.
 7           3.3   Payment by the Future Ag Defendants. The Future Ag Defendants
 8   shall pay a gross settlement amount of one hundred and eighty thousand dollars
 9   ($180,000.00), inclusive of payments to Named Plaintiff, the Class fees, litigation
10   costs, third party administration, and expenses (hereinafter “Future Ag Fund”). The
11   Future Ag Defendants shall pay ninety thousand dollars ($90,000.00) of the Future
12   Ag Fund due within twenty (20) days of Final Approval and the remaining ninety
13   thousand dollars ($90,000.00) of the Future Ag Fund due on or before December 1,
14   2020.
15           3.4   Defendants or any of their successors may elect to pay any part or all
16   of the payments before they are due.
17           3.5   Settlement Fund Account. The Settlement Administrator shall
18   establish and administer an account to hold and distribute the Settlement Fund.
19   Interest accruing to that account between the time of payment and the time the funds
20   are distributed shall be added to the Net Settlement Fund.
21           3.6   Non-Reversionary Fund. The Agreement is completely non-
22   reversionary and the entire Fund, after deductions for attorneys’ fees and litigation
23   costs, administrative expenses, the service payment to the Plaintiff, and payroll tax
24   payments on the payments to the Settlement Class Members (if any), shall be
25   distributed pro rata to the Settlement Class Members, including Plaintiff, who do
26   not exclude themselves from the settlement. In the event that there are funds
27   remaining from the Fund, such funds shall be paid to the Food Bank of Monterey
28   County as the designated cy pres beneficiary.
     Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
     Class Action Settlement Agreement and Release of Claims                            7
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 20 of 37




 1          3.7     Payment of Attorneys’ Fees and Costs. Plaintiff’s Counsel will
 2   request, and Defendants and their counsel will not oppose, an award of up to one
 3   hundred six thousand five hundred dollars ($106,500 or 30%) of the Fund as an all-
 4   inclusive award of attorneys’ fees, and an award for a reasonable amount of out-of-
 5   pocket costs and expenses, such costs and expenses not to exceed fifteen thousand
 6   dollars ($15,000).
 7          3.8     Plaintiff’s Counsel will be issued a Form 1099 by the Settlement
 8   Administrator for their award of attorneys’ fees, costs, and expenses. In the event
 9   the Court does not award the above amounts in full, the difference will be included
10   in the Net Settlement Amount to be distributed to the Settlement Class Members.
11   Plaintiff’s Counsel shall be paid for their actual costs and expenses, and attorney’s
12   fees approved by the court, at the same time that the Settlement Administrator issues
13   payments to the Settlement Class Members.
14          3.9     Payments to Settlement Administrator. The Settlement Administrator
15   shall pay from the Fund fifty percent (50%) of the payment due to itself for its actual
16   costs and expenses (estimated at no more than $10,000) no earlier than 7 days after
17   it receives the Camarillo Fund payment and the initial Future Ag Fund payment and
18   the remaining fifty percent (50%) of the payment at the same time that the Settlement
19   Administrator issues payments to the Settlement Class Members.
20          3.10 Service Payment to Plaintiff Moises Gomez-Gasca. Defendants
21   shall not oppose Plaintiff’s request to the Court for an award of up to ten
22   thousand dollars ($10,000) for his service as the Class Representative (the
23   “Service Payment”) in addition to any payment he may otherwise receive as a
24   Settlement Class Member. The Settlement Administrator will issue the Service
25   Payment to the Plaintiff no earlier than 7 days after it receives the Camarillo Fund
26   payment and the initial Future Ag Fund payment. The Settlement Administrator
27   will issue Plaintiff a form 1099 for his Service Payment.
28
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                             8
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 21 of 37




 1          3.11 Net Settlement Amount. “Net Settlement Amount” shall be the Fund
 2   minus the following: (1) the award of attorneys’ fees and costs to Class Counsel
 3   approved by the Court, as set forth in Section 3.7; (2) the Service Payment to the
 4   Class Representative as set forth in Section 3.10; (3) the payment to the Settlement
 5   Administrator (estimated at no more than $10,000) as set forth in Section 3.9; and
 6   (4) payroll tax payments on the payments to the Settlement Class Members (if any are
 7   required by state or federal law).
 8          3.12 Individual Settlement Allocation. Each Settlement Class member
 9   who does not exclude himself or herself from the Agreement shall receive his or her
10   pro-rata share of Net Settlement Amount. To determine each Settlement Class
11   Member’s Individual Settlement Allocation, the percentage of the Net Settlement
12   Amount attributed to the Settlement Class shall be allocated among and paid to the
13   Settlement Class Members based on the number of workweeks they performed work
14   during the Class Period in Job Order Number CA-15279712, as a proportion of all
15   such workweeks of the Settlement Class Members during Class Period. No
16   Settlement Class Member shall receive a Payment of less than fifty dollars ($50).
17          3.13 The Named Plaintiff and each of the Participating Settlement Class
18   Members’ Individual Settlement Allocations shall be treated as non-taxable
19   payments of reimbursements, interest and penalties or allocated between taxable and
20   non-taxable items, as follows: fifty percent (50%) are wages earned as an H2A
21   worker and are therefore excluded from payroll tax withholding, including the
22   employee’s portion of FICA, FUTA, SDI, and any other mandated taxes
23   withholding, for which each Participating Settlement Class Member shall be issued
24   a Form W-2 by the Settlement Administrator; twenty five percent (25%) are interest,
25   and penalties, not subject to FICA, FUTA, SDI, and any other mandated tax
26   withholding, for which each Participating Settlement Class Member shall be issued
27   a Form 1099 INT by the Settlement Administrator if such issuance is required by
28   law; and twenty five percent (25%) are reimbursements for travel and other H2A
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                            9
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 22 of 37




 1   related expenses the Settlement Class Members incurred and for which they were
 2   not previously reimbursed. The distribution of funds to Settlement Class Members
 3   who do not exclude themselves form the settlement shall be paid as soon as
 4   practicable after the Camarillo Defendants and the Future Ag Fund Defendants fully
 5   fund the settlement.
 6          3.14 Method of Payment to Settlement Class Members. The Parties agree
 7   that the Settlement Class Members are foreign nationals who may not be physically
 8   present in the United States at the time of payments to the Settlement Class
 9   Members. The parties acknowledge that payment by issuance and mailing of a check
10   is not an adequate method for international payments. Accordingly, the Parties agree
11   that the Settlement Administrator will use a reliable and secure method for ensuring
12   that the payments are delivered to the Settlement Class Member. The Parties agree
13   that the Settlement Administrator may wire funds to the Settlement Class Members’
14   specified bank account, Western Union, Sigue Money Transfer, payments into the
15   Mexican Telegrafos system, or other methods requested by the Settlement Class
16   Member that are equally reliable and secure. Settlement Class Members who reside
17   in the United States at the time the Settlement Administrator issues the payments
18   may request to have the payments issued to them by check mailed to their address
19   in the United States. Settlement Class Members will have three hundred sixty (360)
20   days from the date that the Defendants fully fund the settlement to receive their
21   settlement payments.
22          3.15    Allocation of Unclaimed Funds. In the event that there are funds
23   remaining from the Fund that are not claimed by Settlement Class Members, such
24   funds shall be paid to the Food Bank of Monterey County as the designated cy pres
25   beneficiary within thirty (30) days of the last day for the Settlement Administrator
26   to issue payments to the Settlement Class Members.
27   4.     DUTIES OF SETTLEMENT ADMINISTRATOR
28
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                          10
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 23 of 37




 1         4.1     The Settlement Administrator shall establish and maintain a Settlement
 2   Fund Account as specified in Section 3.5 above and shall disburse funds from that
 3   Account as specified in this Section.
 4         4.2     The Settlement Administrator shall mail the Notice Packet to
 5   Settlement Class Members as specified in Section 5 below and shall make
 6   appropriate and cost-efficient efforts to assure delivery of such Notice Packet to all
 7   Settlement Class Members.
 8         4.3     The Settlement Administrator shall receive and process requests of
 9   Settlement Class Members to opt out of this Settlement or to object to it as specified
10   in Section 6 below.
11         4.4     The Settlement Administrator shall be responsible for issuing the
12   payments and calculating and withholding the employee’s and employer’s portions
13   of all legally required state and federal taxes. The Settlement Administrator shall be
14   responsible for paying the full amount of the employee’s portion of all withheld
15   taxes to the appropriate taxing authorities for H-2A employees.                    The parties
16   acknowledge that present law does not require withholding of taxes for wages and
17   earnings related to an H-2A worker’s work. At least fifteen (15) calendar days before
18   issuing the payments to Participating Settlement Class Members, the Settlement
19   Administrator shall deliver to Defendants (with a copy to Plaintiff’s counsel) a
20   written calculation of each Defendant’s portion of all required employment taxes, if
21   any. If Defendants concur with the written calculation, Defendants shall pay this
22   amount into the Settlement Fund administered by the Settlement Administrator no
23   later than the date that the Settlement Administrator issues payments to Participating
24   Settlement Class Members. If Defendants disagree with the written calculation,
25   Defendants shall notify the Settlement Administrator promptly of the nature and
26   amount of the disagreement and pay the undisputed portion to the Settlement
27   Administrator no later than the date that the Settlement Administrator issues
28   payments to Participating Settlement Class Members.                          If the Settlement
     Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
     Class Action Settlement Agreement and Release of Claims                                     11
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 24 of 37




 1   Administrator and the Defendants are unable to resolve their disagreement within
 2   five (5) business days, the Settlement Administrator and Defendants shall
 3   immediately report the remaining disagreement to the Court, which shall determine
 4   the correct resolution of the matter.               The Settlement Administrator shall be
 5   responsible for paying the employer’s portion of all required employment taxes to
 6   the appropriate taxing authorities, but solely with monies paid directly from
 7   Defendants and not from the Fund.
 8          4.5     In calculating payments due under this Agreement, the Settlement
 9   Administrator shall use the Defendants’ payroll records showing each Settlement
10   Class Members’ dates of employment and number of workweeks during which any
11   work was performed during the Class Period of May 15, 2017 to November 15, 2017,
12   subject to the challenge procedure described in this Section.                 The Settlement
13   Administrator shall inform Settlement Class Members of the dates of their
14   employment and the number of weeks worked in the Class Period. If a Settlement
15   Class Member disagrees with the listed employment dates and/or the number of
16   weeks worked during the Class Period based on Defendants’ payroll records or other
17   information provided by Defendants, he/she must submit a written challenge to the
18   amount of weeks worked or dates of employment to the Settlement Administrator
19   no later than forty five (45) calendar days after the Notice Packet mailing set forth
20   in Section 6.1 (“Objection/Exclusion Deadline”). The Settlement Administrator
21   shall, within five (5) calendar days after receipt of any such timely written challenge,
22   but no later than five (5) calendar days after the Objection/Exclusion Deadline Date,
23   determine whether the Settlement Class Member has shown that Future Ag
24   Defendant’s information provided to the Settlement Administrator was incorrect.
25   Similarly, if a person who is not identified by Future Ag Defendant’s payroll records
26   as Settlement Class Member asserts that s/he is a Settlement Class Member, s/he
27   must submit a written challenge regarding Settlement Class membership to the
28   Settlement Administrator no later than the Objection/Exclusion Deadline. The
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                                  12
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 25 of 37




 1   Settlement Administrator shall, within five (5) calendar days after receipt of any
 2   timely written challenge regarding Settlement Class membership, but no later than
 3   five (5) calendar days after the Objection/Exclusion Deadline, determine whether
 4   the person has shown evidence that Future Ag Defendant’s information provided to
 5   the Settlement Administrator was incorrect. The Settlement Administrator may
 6   consult with counsel for the Parties in reaching these determinations. The Settlement
 7   Administrator will give written notice to the individual who submitted the challenge
 8   and counsel for the Parties of its determination. The individual who submitted the
 9   challenge shall have five (5) calendar days, or until the Objection/Exclusion
10   Deadline, whichever is later, to submit an objection to the Settlement and/or to “opt
11   out” of the Settlement. Either party may challenge any such determination by the
12   Settlement Administrator to the Court if the Settlement Administrator exceeds its
13   authority under the Agreement.
14          4.6     Final Report by Settlement Administrator to Court. Within ten (10)
15   business days after final disbursement of all funds from the Fund, including the cy
16   pres payment, the Settlement Administrator will serve on the Parties a declaration
17   constituting a final report on the disbursements of all monies from the Fund.
18   5.     NOTICE TO SETTLEMENT CLASS MEMBERS
19          5.1     Settlement Class Member Contact. Within fifteen (15) days
20   following the Court’s entry of an Order Granting Preliminary Approval of the
21   Agreement, the Future Ag Defendants shall provide the Settlement Administrator
22   and Plaintiff’s counsel a database or spreadsheet listing the name, last known
23   permanent address in Mexico, social security number, email addresses, WhatsApp
24   account numbers, telephone number(s), and number of workweeks worked during
25   the Class Period for each Settlement Class Member (the “Class List).
26          5.2     Notices of Proposed Class Action Settlement. Within fifteen (15)
27   days after receiving the Class List from Defendants, the Settlement Administrator
28   shall send the Notice of Proposed Class Action Settlement and Hearing (“Notice”),
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                           13
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 26 of 37




 1   attached hereto as Exhibit A, to each Settlement Class Member in Spanish (with a
 2   web page link to the English and Spanish version). In addition to the Notice, the
 3   Settlement Administrator will send each Settlement Class Member an “Estimated
 4   Individual Settlement Allocation Form”, in Spanish (with a web page link to the
 5   English and Spanish version), that describes the facts and methods used to calculate
 6   the Estimated Individual Settlement Allocation in the form of Exhibit B attached
 7   hereto (collectively Exhibits A and B are referred to as the “Notice Packet”). The
 8   Settlement Administrator will send the Notice Packet using the information in the
 9   Class List. The Notice Packet will provide the estimated individual settlement
10   payment for each Settlement Class Member, describe the facts and methods used to
11   calculate the Estimated Individual Settlement Payment and the challenge procedure,
12   described in Section 6, by which a Settlement Class Member can dispute the
13   information on which his/her payment amount is calculated. In addition, the
14   Settlement Administrator will create and host a web page where Settlement Class
15   Members can obtain the Notice Packet or other information regarding the
16   Settlement, and submit requests to the Settlement Administrator to update any of
17   their information, including their preferred method of payment. The web page
18   address will be included in the Notice Packet.
19   6.     OPT-OUT AND OBJECTION PROCEDURES
20          6.1     Opt-Out/Exclusion Procedure. Any Settlement Class Member may
21   request exclusion from the Settlement Class by “opting out.” Settlement Class
22   Members who wish to be excluded must submit a written and signed request to the
23   Settlement Administrator for exclusion from the Settlement which must include his
24   or her full name, last four digits of his or her social security number, dates of
25   employment with Defendants during the Class Period, mailing address, email
26   address and/or phone number (if available). To be effective, Settlement Class
27   Members’ exclusion requests must be either postmarked (or, if delivered to the
28   Settlement Administrator by means other than United States First Class Mail,
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                          14
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 27 of 37




 1   received by the Settlement Administrator) by the Objection/Exclusion Deadline,
 2   which shall be forty five (45) days after the date of mailing of the Notice Packet.
 3         6.2     Withdrawal of Opt-Out/Exclusion Request. Any Settlement Class
 4   Member who submits an exclusion request may withdraw that request by submitting,
 5   by the Objection/Exclusion Deadline, a signed request to withdraw his or her
 6   exclusion request, and the withdrawal request must include his or her full name, last
 7   four digits of his or her social security number, mailing address, email address, and
 8   phone number. The Settlement Administrator shall timely notify Plaintiff’s Counsel
 9   and Defendants’ counsel that the exclusion requests were timely submitted and not
10   withdrawn.
11         6.3     Notice to Parties. The Settlement Administrator shall stamp on the
12   original of any exclusion request the date the request was received, and, if received
13   by United States First Class Mail, also record the postmark date of the request. The
14   Settlement Administrator shall thereafter serve copies of the exclusion request(s),
15   inclusive of the date stamps, on Plaintiff’s Counsel and Defendants’ counsel not later
16   than five (5) business days after receipt thereof. The Settlement Administrator shall,
17   within five (5) days following the Objection/Exclusion Deadline, send via e-mail a
18   final list of all exclusion requests that were not withdrawn to Plaintiff’s Counsel and
19   Defendants’ counsel.         The Settlement Administrator shall retain copies of all
20   exclusion requests that were not withdrawn and originals of all envelopes
21   accompanying exclusion requests that were not withdrawn in its files until such time
22   as the Settlement Administrator is relieved of its duties and responsibilities under
23   this Agreement.
24         6.4     The release set forth in Section 8 below will bind all Settlement Class
25   Members who do not file a timely exclusion request, or those who file but timely
26   withdraw such a request. However, Settlement Class Members who file and do not
27   withdraw an exclusion request will not be bound by this Agreement or the release of
28   claims made in the Action.
     Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
     Class Action Settlement Agreement and Release of Claims                               15
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 28 of 37




 1          6.5     Objections. Settlement Class Members who wish to present objections
 2   to the proposed Agreement at the Final Approval Hearing must first do so in writing.
 3   If a Settlement Class Member wishes to object to the approval of this Agreement by
 4   the Court, the objector must submit a written statement of the objection to the
 5   Settlement Administrator. To be considered, such statement must be timely filed
 6   with the Settlement Administrator by the Objection/Exclusion Deadline.                The
 7   Settlement Administrator shall stamp the date received on the original and send
 8   copies to the Parties by e-mail or facsimile and overnight delivery not later than five
 9   (5) days after receipt thereof. The Settlement Administrator shall file the date-
10   stamped originals of any objections with the Court. An objector also has the right to
11   appear at the Final Approval Hearing, either in person or through counsel hired by
12   the objector, at the objector’s cost. An objector who wishes to appear at the Final
13   Approval Hearing must state his or her intention to do so at the time he/she submits
14   his/her written objections. An objector may withdraw his/her objections at any time.
15   7.     CERTIFICATION OF CLASS AND APPOINTMENT OF CLASS
16          COUNSEL
17          7.1     The Parties agree that for the purposes of this Agreement, Plaintiff’s
18   Counsel shall be appointed as Class Counsel. This Agreement is not evidence that
19   the Action has any merit; nor does it constitute an admission of any wrongdoing by
20   Defendants. Defendants do not admit to individual or class liability. This Agreement
21   will not be deemed admissible in any other proceeding, or in this proceeding, other
22   than to effectuate this Agreement.
23          7.2     Plaintiff’s Counsel shall move the Court to effectuate this Section.
24   8.     MUTUAL RELEASE
25          8.1     The Parties individually and collectively, hereby waive, release and
26   discharge each other, their former and present parent companies, subsidiaries,
27   affiliates, officers, members, directors, shareholders, employees, managers,
28   consultants, partners, attorneys, joint or co-venturers, independent contractors, heirs,
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                               16
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 29 of 37




 1   agents, assigns, insurers, reinsurers of any of them, client-employers, joint employers,
 2   and other related persons and entities and their successors in interest (collectively,
 3   "Released Parties"), from all causes of action, claims, losses, damages, and wages
 4   asserted in the Action or which arise out of the factual allegations in the operative
 5   complaint including but not limited to: any of the claims, actions or causes of action
 6   which were alleged or stated, or the facts, matters, transactions or occurrences
 7   referred to in the operative complaint, including but not limited to, any claims for
 8   off-the-clock work, including transportation and waiting time, failure to pay
 9   minimum wages, failure to pay overtime wages, failure to pay all wages earned every
10   pay period, untimely payment of wages, failure to pay all wages owed upon
11   termination or resignation, transportation and/or subsistence expenses incurred for
12   work purposes, unfair competition based on the aforementioned violations, but not
13   as to such claims that may not be waived under applicable state and federal including
14   but not limited to claims arising from an industrial injury.
15          8.2     Named Plaintiff expressly waives and relinquish any rights and benefits
16   he has or may have under Cal. Civ. Code § 1542 which reads as follows:
17          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
18          THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
19          SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
20          EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR
21          HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
22          SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
23
24   The Section 3.10 Service Payment to the Plaintiff is consideration for Plaintiff
25   agreeing to this waiver, which is significantly broader than the Settlement Class
26   Member waiver.
27   9.     APPROVAL HEARINGS
28
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                              17
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 30 of 37




 1          9.1     Preliminary Approval Hearing. At the Preliminary Approval
 2   Hearing, Plaintiff and Defendants shall jointly request that the Court issue a
 3   Preliminary Approval Order, the proposed form of which shall be submitted before
 4   the Preliminary Approval Hearing, provisionally certifying the proposed class for
 5   purposes of settlement only and approving the Settlement as being fair, reasonable
 6   and adequate to the Settlement Class Members.
 7          9.2     Preliminary Approval Order. If the Court preliminarily approves the
 8   Agreement, without modification, the Court shall issue a Preliminary Approval
 9   Order so stating.
10          9.3     Denial in Whole or in Part. If the Court disapproves of all or any
11   provision of the Agreement, the Parties shall not be bound by the Agreement in any
12   way unless the Plaintiff and Defendants mutually agree to reaffirm the Agreement
13   as modified. In the event that the Plaintiff and Defendant do not reaffirm the
14   Agreement as modified, the Agreement and the underlying negotiations shall not be
15   admissible for any purpose in any proceeding. The Plaintiff and Defendants shall
16   be free to renegotiate any other settlement agreement or proceed with the litigation.
17          9.4     Final Approval Hearing. The Court shall conduct a Hearing for Final
18   Approval of the Agreement no later than one hundred forty (140) calendar days after
19   the date of Preliminary Approval, or as soon thereafter as there is availability on the
20   Court’s calendar, provided that the hearing date shall be at least ten (10) days after
21   the Objection/Exclusion Deadline.
22          9.5     At the Final Approval Hearing, Plaintiff shall move the Court for entry
23   of an Order Granting Final Approval of the Agreement, the proposed form of which
24   shall be submitted before the Final Approval Hearing, approving the Agreement as
25   fair, reasonable and adequate, and approving requests for the following: (i) payments
26   to the Settlement Administrator; (ii) attorneys’ fees and costs; (iii) service payment
27   to the Plaintiff; and (iv) distribution of the funds per the terms of the Agreement.
28
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                               18
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 31 of 37




 1         9.6     Final Approval Order. If the Court approves the Agreement, the Court
 2   shall issue a Final Approval Order so stating.
 3         9.7     The Parties shall further request the Final Approval Order Granting
 4   Final Approval of the Agreement be entered as a Judgment in the Action as soon as
 5   practicable after entry of the Court’s granting of the Final Approval Order. The
 6   judgment will constitute a binding and final resolution of any and all claims by any
 7   Participating Settlement Class Members, as defined by the Release herein.
 8   10.   REPRESENTATIONS AND WARRANTIES
 9         Each of the Parties to the Agreement represents and warrants, and agrees with
10   each other Party hereto, as follows:
11         10.1 All Parties have received independent legal advice from their attorneys
12   with respect to the advisability of entering into the Agreement and with respect to
13   the advisability of executing this Agreement.
14         10.2 Each of the Parties, through his/her/its respective counsel, has made
15   such investigation of the facts pertaining to this Settlement and the Agreement and
16   all of the matters pertaining to them as they deem necessary.
17         10.3 The Parties and their respective attorneys shall proceed diligently to
18   prepare and execute all documents necessary to seek the approval of the Court and
19   to do all things reasonably necessary to consummate the Agreement according to its
20   timing provisions. Class Counsel shall have responsibility for preparing the motions
21   and documents.
22         10.4 Throughout the pendency of this settlement process, the Parties will
23   take all steps necessary to stay, postpone and/or take off calendar all court
24   appearances, filing deadlines, discovery deadlines and/or other case activity up and
25   until the submission of this Agreement, or as soon thereafter as possible.
26   11.   DISPUTE RESOLUTION
27         11.1 The Parties shall cooperate in good faith to complete the terms of this
28   Agreement. Any disputes that arise during the process of finalizing the Agreement
     Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
     Class Action Settlement Agreement and Release of Claims                           19
     Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 32 of 37




 1   documents shall be presented to the District Court for the Northern District of
 2   California, San Jose Division.
 3   12.      ADDITIONAL PROVISIONS
 4            12.1 Execution in Counterpart. This Agreement may be executed in one
 5   or more counterparts. All executed counterparts and each of them will be deemed
 6   to be one and the same instrument. Any executed counterpart will be admissible in
 7   evidence to prove the existence and contents of this Agreement.
 8            12.2 The terms of this Agreement may not be changed or terminated orally.
 9   It may only be modified or amended in a writing signed by the Parties and, once the
10   Agreement has been filed with the Court, such change must also be approved by the
11   Court.
12            12.3 All notices, requests, demands, and other communications required or
13   permitted to be given pursuant to this Agreement shall be in writing, and shall be by
14   hand delivery, overnight courier, or, unless specified otherwise in a provision of the
15   Agreement, mailed, postage prepaid, by first class or express mail. All such notices,
16   requests, demands, and other communications are to be sent to the undersigned
17   persons at their respective addresses as set forth herein:
18
                    Counsel for Plaintiff:
19                  Dawson Morton
20                  Santos Gomez
                    Law Offices of Santos Gomez
21                  1003 Freedom Boulevard
22                  Watsonville, CA 95076
                    Email: dawson@lawofficesofsantosgomez.com
23                         santos@lawofficesofsantosgomez.com
24
                    Counsel for Camarillo Defendants:
25                  Michael C. Saqui, Esq.
26                  Jennifer M. Schermerhorn, Esq.
                    Rebecca A. Hause-Schultz, Esq.
27                  DOWLING AARON INCORPORATED
28                  1410 Rocky Ridge Drive, Suite 330
      Gomez-Gasca v. Future Ag Management, Inc. et al., Case No. 19-CV-02359-YGR
      Class Action Settlement Agreement and Release of Claims                            20
Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 33 of 37
Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 34 of 37
Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 35 of 37
Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 36 of 37
Case 4:19-cv-02359-YGR Document 73 Filed 10/20/20 Page 37 of 37
